EXHIBIT 10.2


 
 
THIRD AGREEMENT AND
AMENDMENT TO TRUST AGREEMENT




THIS THIRD AGREEMENT AND AMENDMENT to the Trust Agreement for the BOSTON
SCIENTIFIC CORPORATION 401(k) RETIREMENT SAVINGS PLAN (the “Plan”) entered into
by and between BOSTON SCIENTIFIC CORPORATION (the “Employer”) and VANGUARD
FIDUCIARY TRUST COMPANY (the “Trustee”), is effective as of the _____day of
December, 2007.


WITNESSETH


WHEREAS, the Employer has adopted and is maintaining the Plan for the exclusive
benefit of the employees of the Employer and its affiliates;


WHEREAS, the Employer and the Trustee entered into the agreement of trust
effective as of July 1, 1997 (the “Trust Agreement”); and


WHEREAS, as provided for under Article X of the Trust Agreement, the Employer
and Trustee deem it necessary and desirable to amend the Trust Agreement as
provided herein.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto, intending to be legally bound, hereby agree and declare as
follows:


1.     
Article IV is replaced in its entirety with the following:



“ARTICLE IV
VOTING AND OTHER RIGHTS OF COMPANY STOCK


Section 4.1.  Each Participant or Beneficiary of a deceased Participant
(referred to herein collectively as Participant) shall have the right to direct
the Trustee as to the manner of voting and the exercise of all other rights
which a shareholder of record has with respect to shares (and fractional shares)
of Company Stock which have been allocated to the Participant’s separate account
including, but not limited to, the right to sell or retain shares in a public or
private tender offer.



--------------------------------------------------------------------------------


Section 4.2.  All shares (and fractional shares) of Company Stock for which the
Trustee has not received timely Participant directions shall be voted or
exercised by the Trustee in the same proportion as the shares (and fractional
shares) of Company Stock for which the Trustee received timely Participant
directions, except in the case where to do so would be inconsistent with the
provisions of Title I of ERISA.  All reasonable efforts shall be made to inform
each Participant that shares of Company Stock for which the Trustee does not
receive Participant direction shall be voted pro rata in proportion to the
shares for which the Trustee has received Participant direction.


Section 4.3.  Notwithstanding anything to the contrary, in the event of a tender
offer for Company Stock, the Trustee shall interpret a Participant’s silence as
a direction not to tender the shares of Company Stock allocated to the
Participant’s separate account and, therefore, the Trustee shall not tender any
shares (or fractional shares) of Company Stock for which it does not receive
timely directions to tender such shares (or fractional shares) from
Participants, except in the case where to do so would be inconsistent with the
provisions of Title I of ERISA.  Furthermore, tender offer materials provided to
Participants shall specifically inform Participants that the Trustee shall
interpret a Participant’s silence as a direction not to tender the Participant’s
shares of Company Stock.


Section 4.4.  Each Participant exercising his authority under this Article shall
be considered a named fiduciary of the Plan within the meaning of ERISA section
402(a)(2) with respect to the voting directions or response to an offer provided
by the Participant (including in the case where a Participant’s silence is
treated by the Trustee as a direction not to tender as provided under Section
4.3 hereof).


Section 4.5.  Information relating to the purchase, holding and sale of
securities and the exercise of voting, tender and other similar rights with
respect to Company Stock by Participants and beneficiaries shall be maintained
in accordance with procedures that are designed to safeguard the confidentiality
of such information, except to the extent necessary to comply with Federal laws
or State laws not preempted by ERISA.  The Trustee shall be the fiduciary who is
responsible for ensuring that such procedures are sufficient to safeguard the
confidentiality of the information described above, and that such procedures are
followed.
 

 

--------------------------------------------------------------------------------


Section 4.6.  Notwithstanding any provision contained in the Plan to the
contrary, this Article IV shall govern the procedures to be followed in
connection with the voting of Company Stock held by the Plan and the disposition
of Company Stock pursuant to any tender or exchange offer therefor.  In the
event of any conflict or inconsistency between the provisions of this Article IV
and any other provisions of this Agreement, the provisions of this Article IV
shall control.”


2.    
Unless specifically defined herein, all terms with an initial capitalized letter
shall have the meaning assigned to them in the Trust Agreement.



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on their behalf by their duly authorized officers as of the date first written
above.
 
 
 

ATTEST:     BOSTON SCIENTIFIC CORPORATION                          
By:
                         
 
 
 
   
Title:
 

 
 
 
 

ATTEST:     VANGUARD FIDUCIARY TRUST COMPANY                          
By:
                         
 
 
 
   
Title:        Principal
 

 
 
 
 
 
 
 
 
 
 
 